DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference number “906” shown in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the two or more subregions.”  There is insufficient antecedent basis for this limitation in the claim since claim 5 depends from claim 1 while the subregions are not recited until claim 4.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a salt of hexahydrophthalic acid,” and the claim also recites “in particular a calcium salt of hexahydrophthalatic acid,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0053201 issued to Dietz et al.
Dietz discloses a field display system comprising display elements embedded in a playing surface, such as a soccer, football, rugby, baseball, or track field, tennis court, etc. (abstract and section [0007]).  The display elements comprise an array of light emitters (section [0014]).  Figure 2 shows a display layer installed under a playing surface comprising translucent artificial turf 204 (section [0017] and Figure 2).  Figure 2 also shows longer artificial grass pile filaments extending about the short translucent artificial grass pile 204. The display elements may be limited to a portion of the playing surface or cover the entire playing surface and may include various colors of light (sections [0013] and [0014]).  The field display system may be employed to show field markings, team logos, symbols of a game (e.g., scores, directions of player, penalties, etc.), and graphics (section [0024]).  Thus, the Dietz reference anticipates applicant’s claims 13 and 16.
Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/084914 issued to Beauprez.
WO Beauprez discloses an artificial turf and a system comprising an artificial turf and a lighting device and a method of making an artificial turf system (abstract, page 1, line 19-page 2, line 1l, and page 11, lines 19-28).  The artificial turf system comprises an artificial turf having pile filaments attached to a translucent or transparent backing and a translucent or transparent reinforcing foil on the backside thereof and a light source (i.e., a display layer) underlying said artificial turf (page 1, line 19-page 2, line 1 and page 8, lines 19-22).  The pile filaments are preferably tufted through the backing and may comprise polypropylene, polyethylene, polyester, or polyamide (page 2, lines 30-31 and page 5, lines 1-6).  The pile filaments may be opaque or transparent and/or translucent (page 4, lines 3-11).  Note transparent or translucent synthetic filaments will necessarily be devoid of pigments in order to provide said transparency or translucency.  Preferably, the pile filaments comprise a first filament type and a second filament type, wherein the two filament types differ in at least their light transmittance and/or pigments (page 4, lines 17-20).  In one embodiment, the first filament type comprises light scattering features (e.g., translucency and opacity) provided by particulate dyes (page 7, lines 7-10).  Various patterns (e.g., messages, commercial ads, or art) may be provided in the artificial turf due to the different pile filaments and lighting devices (page 4, lines 21-29, page 8, lines 3-4 and line 28-page 9, line 2).  Thus, WO Beauprez anticipates applicant’s claims 13 and 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/084914 issued to Beauprez in view of US 2019/0145057 issued to Beauprez et al. and  US 2007/0053201 issued to Dietz et al.
The features of WO Beauprez and Dietz have been set forth above.  
WO Beauprez teaches the invention of applicant’s claims 1-3, 5-9, 14, and 15 with the exception that the translucent or transparent pile filament is thatch pile while the opaque pile filament is face pile, wherein the thatch yarns have a lesser pile height (i.e., length) than the face pile.  However, it would have been obvious to one of ordinary skill in the art to select the two types of pile filaments as claimed.  
Specifically, US Beauprez discloses an artificial turf comprising two synthetic grass pile filament types attached to a backing substrate, wherein the height of the first pile filaments are greater than the height of the second pile filaments (i.e., thatch pile) (abstract, sections [0009]-[0016], and Figures 1 and 2). The pile filaments may be made of polypropylene, polyethylene, polyester, or polyamide (section [0019]).  The synthetic grass pile filaments are typically colored a shade of green (e.g., unicolored green or mixed shades of green and other colors) (section [0021]). The first and second pile filaments may be textured (sections [0015], [0021], and [0045], and Figure 2). The first and second pile filaments, and optional third and fourth pile filaments, preferably are different in composition, shape, cross-section, resiliency, color, and/or color hue (sections [0032]-[0037]).  In some embodiments, the artificial turf may comprise transparent or translucent backing layers and be provided with one or more light sources integrated in-between backing layers or underneath said artificial turf (section [0048]).  
Additionally, as set forth above, Deitz discloses a field display system comprising a layer of light emitting display elements installed underneath an artificial turf comprising short pile of translucent artificial grass pile 204 and longer artificial grass pile (Figure 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select WO Beauprez’s first filament type as longer face pile yarns and second filament type as shorter textured thatch pile yarns, as taught by US Beauprez and Dietz.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the shorter thatch pile yarns translucent or transparent, as taught by Dietz, and to select an opaque green color for the longer face pile yarns in order to provide an artificial turf simulating natural grass (i.e., green synthetic grass blades having thatch pile) while providing a light transmitting pile yarns for creating a lighting display, as desired by WO Beauprez.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-3, 5-9, 14, and 15 are rejected as being obvious over the cited prior art.  
Regarding claim 4, US Beauprez teaches an embodiment wherein the artificial turf comprises alternating areas (i.e., subregions) of light and dark green fibers to imitate a typical sports field (section [0044]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide colored subregions of the artificial turf in order to imitate a typical sports field and/or provide a desired aesthetic (e.g., pattern, message, logo, commercial ad, etc.).  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  Therefore, claim 4 is held to be obvious over the cited prior art.  
Claims 1, 2, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0053201 issued to Dietz et al.
The features of Dietz have been set forth above.  Dietz teaches the invention of claims 1, 2, 5, 14, and 15 with the exception of an explicit teaching that the translucent artificial turf comprises (a) a carrier or primary backing having (b) translucent thatch pile and (c) opaque face pile attached thereto.  
Regarding exception (a), one of ordinary skill in the art of artificial turfs readily understands that artificial grass pile must inherently attached to carrier or backing substrate in some manner.  Hence, it is asserted that Dietz implicitly teaches a carrier having the translucent artificial turf pile yarns attached thereto.  
Regarding exception (b), while Dietz does not explicitly teach the translucent artificial turf pile depicted as reference number 204 are “thatch” pile yarns, a skilled artisan would understand Figure 2 depicts the translucent pile 204 as shorter and denser than the longer face pile (not labeled with a reference number in Figure 2).  In other words, the translucent artificial turf pile 204 can be interpreted as “thatch” pile.  Thus, Dietz teaches the claimed translucent thatch yarn fibers.  
Regarding exception (c), the unlabeled long artificial grass face pile would readily suggest to one of ordinary skill in the art that said pile yarns be conventional opaque green artificial grass pile.  Note Dietz’s silence with respect to long artificial grass pile yarns supports the presumption that said pile fibers are conventional to the art of artificial turfs since a reference need not disclose that which is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select opaque green colored artificial grass pile for the longer pile of Dietz’s artificial turf playing surface.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a green artificial turf playing surface having translucent thatch pile yarns capable of transmitting light emitted from an underlying display system therethrough).  Hence, claims 1, 2, 5, 14, and 15 are rejected as being obvious over the cited prior art.  
Claims 1-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0053201 issued to Dietz et al. in view of WO 2017/084914 issued to Beauprez and US 2019/0145057 issued to Beauprez et al.  
In the alternative, claims 1-7, 14, and 15 are rejected over Dietz in view of the Beauprez references.
Specifically, Dietz teaches the invention of claims 1, 2, 5, 6, 14, and 15 with the exception of an explicit teaching that the translucent artificial turf comprises (a) a carrier or primary backing having (b) translucent thatch pile and (c) opaque (i.e., pigmented) face pile attached thereto.  However, these features of artificial turf are known in the art.  
For example, WO Beauprez discloses an artificial turf and a system comprising an artificial turf and a lighting device and a method of making an artificial turf system (abstract, page 1, line 19-page 2, line 1l, and page 11, lines 19-28).  The artificial turf system comprises an artificial turf having pile filaments attached to a translucent or transparent backing and a translucent or transparent reinforcing foil on the backside thereof and a light source (i.e., a display layer) underlying said artificial turf (page 1, line 19-page 2, line 1 and page 8, lines 19-22).  The pile filaments are preferably tufted through the backing and may comprise polypropylene, polyethylene, polyester, or polyamide (page 2, lines 30-31 and page 5, lines 1-6).  The pile filaments may be opaque or transparent and/or translucent (page 4, lines 3-11).  Note transparent or translucent synthetic filaments will necessarily be devoid of pigments in order to provide said transparency or translucency.  Preferably, the pile filaments comprise a first filament type and a second filament type, wherein the two filament types differ in at least their light transmittance and/or pigments (page 4, lines 17-20).  In one embodiment, the first filament type comprises light scattering features (e.g., translucency and opacity) provided by particulate dyes (page 7, lines 7-10).  Various patterns (e.g., messages, commercial ads, or art) may be provided in the artificial turf due to the different pile filaments and lighting devices (page 4, lines 21-29, page 8, lines 3-4 and line 28-page 9, line 2).  
Additionally, US Beauprez discloses an artificial turf comprising two synthetic grass pile filament types attached to a backing substrate, wherein the height of the first pile filaments are greater than the height of the second pile filaments (i.e., thatch pile) (abstract, sections [0009]-[0016], and Figures 1 and 2). The pile filaments may be made of polypropylene, polyethylene, polyester, or polyamide (section [0019]).  The synthetic grass pile filaments are typically colored a shade of green (e.g., unicolored green or mixed shades of green and other colors) (section [0021]). The first and second pile filaments may be textured (sections [0015], [0021], and [0045], and Figure 2). The first and second pile filaments, and optional third and fourth pile filaments, preferably are different in composition, shape, cross-section, resiliency, color, and/or color hue (sections [0032]-[0037]).  In some embodiments, the artificial turf may comprise transparent or translucent backing layers and be provided with one or more light sources integrated in-between backing layers or underneath said artificial turf (section [0048]).  	
Hence, with respect to exception (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the long and short artificial grass pile filaments into a backing substrate (e.g., carrier) in order to secure said pile filaments into a artificial turf pile fabric.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Dietz does not explicitly teach the translucent artificial turf pile depicted as reference number 204 are “thatch” pile yarns, a skilled artisan would understand Figure 2 depicts the translucent pile 204 as shorter and denser than the longer face pile (not labeled with a reference number in Figure 2).  In other words, the translucent artificial turf pile 204 can be interpreted as “thatch” pile.  Thus, Dietz teaches the claimed translucent thatch yarn fibers.  
Regarding exception (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an opaque green (i.e., pigmented) color for the longer face pile yarns of Dietz, as taught by the Beauprez references, in order to provide Dietz’s disclosed artificial turf simulating natural grass (i.e., green synthetic grass blades having thatch pile) while providing a light transmitting shorter pile yarns for creating a lighting display, as intended by the Dietz disclosure.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 2, 5, 6, 14, and 15 are rejected as being obvious over the cited prior art.  
Regarding claims 3 and 7, while Dietz only teaches translucent pile filaments, WO Beauprez teaches pile filaments for use in artificial turf systems including a light display may be translucent and/or transparent (i.e., unpigmented).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the translucent artificial grass pile yarns transparent in order to increase the amount of light transmittance through the artificial turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 3 and 7 are rejected as being obvious over the cited prior art.  
Regarding claim 4, Dietz fails to teach two or more subregions having different colored face yarns.  However, US Beauprez teaches an embodiment wherein the artificial turf comprises alternating areas (i.e., subregions) of light and dark green fibers to imitate a typical sports field (section [0044]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide colored subregions of the artificial turf of Dietz in order to imitate a typical sports field and/or provide a desired aesthetic (e.g., pattern, message, logo, commercial ad, etc.).  Such a modification would have yielded predictable results to the skilled artisan.  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  Therefore, claim 4 is held to be obvious over the cited prior art.  
Regarding claim 8, Dietz fails to teach suitable materials for the artificial grass pile filaments. However, the use of polyolefin and polyamide fibers are well known in the art of artificial turf.  For example, as set forth above, both Beauprez references teach the pile filaments may be made of polypropylene, polyethylene, polyester, or polyamide.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyethylene, polypropylene, or polyamide for the artificial grass pile filaments of Dietz.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, claim 8 is rejected as being obvious over the cited prior art.  
Regarding claim 9, Dietz fails to teach the thatch and/or face pile filaments are texturized. However, such use of texturized pile filaments are well known in the art of artificial turf.  For example, as set forth above, US Beauprez teaches the artificial grass pile filaments may texturized in order to better simulate natural grass.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ texturized filaments for the artificial grass pile filaments.  Such a modification would have yielded predictable results to the skilled artisan (e.g., better simulate natural grass).  Thus, claim 9 is rejected as being obvious over the cited prior art.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/084914 issued to Beauprez in view of US 2019/0145057 issued to Beauprez et al. and  US 2007/0053201 issued to Dietz et al., as applied to claim 1 above, and in further view of US 2017/0051453 issued to Sick et al.
WO Beauprez, US Beauprez, and Dietz fail to teach the presence of a nucleating agent in the artificial grass pile yarns.  However, such use of nucleating agents are known in the art of artificial turf.  Specifically, Sick discloses artificial turf fibers comprising a polymer mixture including a nucleating agent for crystallizing the polymer, which results in an increase surface roughness of the filament and tuft withdrawal forces (abstract, sections [0028], [0036], [0051], and [0055]).  Suitable nucleating agents include organic nucleating agents such as 1,2-cyclohexane dicarboxylic acid (i.e., hexahydrophthalic acid) salts, in particular calcium salts thereof (sections [0019] and [0020]).  The amount of nucleating agent in an artificial turf fiber composition is dependent upon “the number and type of dyes contained in the polymer mixture, if any, and depends on the capability of each of said dyes to act as a nucleating agent” (section [0038]).  Sick teaches the following (section [0051]):
Determining the amount of nucleating agent in dependence on the kind and amount of the dyes of the polymer mixture allow mixing turf fibers comprising different kinds of dyes in the same piece of artificial turf, whereby all turf fibers are manufactured such that they show the same resistance to tuft withdrawal forces and thus are equally resistant to wear and tear during the whole lifetime of the artificial turf.  Thus, the lifetime of a piece of turf is not limited any more by the turf fiber comprising the pigment with the lowest capability of acting as a nucleating agent: according to embodiments, in case the one or more dyes in the polymer mixture are not able to trigger crystallization to a sufficient degree, an appropriate amount of nucleating agent may be added.  Also, in case a polymer mixture already comprises a dye with sufficient nucleating capabilities, the amount of nucleating agent added to the polymer mixture may be reduced or may even be zero, thereby avoiding that the amount of polymer crystals exceeds the amount necessary for achieving the desired resistance to a tuft withdrawal force, also referred herein as "pulling force".  This may reduce costs and may reduce the total amount of inorganic material in the fiber (a high fraction of inorganic material may reduce the flexibility of the fiber). 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a nucleating agent, such as a calcium salt of hexahydrophthalic acid, in the polymer mixture of the artificial grass filaments of the cited prior art in order to enhance the crystallization, surface roughness, and tuft withdrawal force of said filaments, as taught by Sick. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a greater amount of nucleating agent in the unpigmented translucent and/or transparent pile filaments than the pigmented opaque filaments since the unpigmented filaments would lack the presence of a dye capable of acting as a nucleating agent.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10-12 are rejected as being obvious over the cited prior art.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0053201 issued to Dietz et al. in view of WO 2017/084914 issued to Beauprez and US 2019/0145057 issued to Beauprez et al., as applied to claim 1 above, and in further view of US 2017/0051453 issued to Sick et al.
Dietz, WO Beauprez, and US Beauprez fail to teach the presence of a nucleating agent in the artificial grass pile yarns.  However, such use of nucleating agents are known in the art of artificial turf.  Specifically, Sick discloses artificial turf fibers comprising a polymer mixture including a nucleating agent for crystallizing the polymer, which results in an increase surface roughness of the filament and tuft withdrawal forces (abstract, sections [0028], [0036], [0051], and [0055]).  Suitable nucleating agents include organic nucleating agents such as 1,2-cyclohexane dicarboxylic acid (i.e., hexahydrophthalic acid) salts, in particular calcium salts thereof (sections [0019] and [0020]).  The amount of nucleating agent in an artificial turf fiber composition is dependent upon “the number and type of dyes contained in the polymer mixture, if any, and depends on the capability of each of said dyes to act as a nucleating agent” (section [0038]).  Sick teaches the following (section [0051]):
Determining the amount of nucleating agent in dependence on the kind and amount of the dyes of the polymer mixture allow mixing turf fibers comprising different kinds of dyes in the same piece of artificial turf, whereby all turf fibers are manufactured such that they show the same resistance to tuft withdrawal forces and thus are equally resistant to wear and tear during the whole lifetime of the artificial turf.  Thus, the lifetime of a piece of turf is not limited any more by the turf fiber comprising the pigment with the lowest capability of acting as a nucleating agent: according to embodiments, in case the one or more dyes in the polymer mixture are not able to trigger crystallization to a sufficient degree, an appropriate amount of nucleating agent may be added.  Also, in case a polymer mixture already comprises a dye with sufficient nucleating capabilities, the amount of nucleating agent added to the polymer mixture may be reduced or may even be zero, thereby avoiding that the amount of polymer crystals exceeds the amount necessary for achieving the desired resistance to a tuft withdrawal force, also referred herein as "pulling force".  This may reduce costs and may reduce the total amount of inorganic material in the fiber (a high fraction of inorganic material may reduce the flexibility of the fiber). 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a nucleating agent, such as a calcium salt of hexahydrophthalic acid, in the polymer mixture of the artificial grass filaments of the cited prior art in order to enhance the crystallization, surface roughness, and tuft withdrawal force of said filaments, as taught by Sick. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a greater amount of nucleating agent in the unpigmented translucent and/or transparent pile filaments than the pigmented opaque filaments since the unpigmented filaments would lack the presence of a dye capable of acting as a nucleating agent.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10-12 are rejected as being obvious over the cited prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 10, 2022